32 F.3d 571
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Harry E. SAXTON;  Ruth B. Saxton, Appellants,v.John E. BEAMER;  Marlyn S. Jensen;  Connie Kinser;  TheAgricultural Stabilization and Conservation Service;  DonWaller;  Leonard Pitcock;  Dale Lents;  AgricultureStabilization and Conservation Service;  Commodity CreditCorporation;  Mike Epsy, U.S. Secretary of Agriculture;Anthony Putz;  Christopher Beyerhelm;  Farmers HomeAdministration, Appellees.
No. 93-3965.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 19, 1994.Filed:  August 2, 1994.

Before MAGILL, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Harry E. and Ruth B. Saxton appeal the district court's1 dismissal of their abuse-of-process complaint.  Having carefully reviewed the record, we conclude that no error of fact or law appears and that an opinion would lack precedential value.  Thus, we affirm the judgment of the district court without further discussion.  See 8th Cir.  R. 47B. We deny the Saxtons' motions to strike the appellees' brief.



1
 The Honorable Ronald E. Longstaff, United States District Judge for the Southern District of Iowa